Exhibit 10.7

FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT



FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT,

dated as of January 3, 2005, between Chesapeake Corporation, a Virginia
corporation (the "Company"), and J.P. Causey Jr. (the "Executive").



WHEREAS,

the Company and the Executive entered into an Executive Employment Agreement
(the "Agreement") dated September 13, 1999, amended on July 11, 2001, and
amended and restated on April 22, 3003; and



WHEREAS

, pursuant to the Agreement, the Agreement may be amended by mutual consent of
the Company and the Executive; and



WHEREAS

, the Company and the Executive desire to amend the Agreement;



NOW THEREFORE

, the Agreement is hereby amended in the following respects:



Section 3 (a) is amended to read as follows:

(a) Pay the Executive as compensation for his services hereunder a cash amount
on an annual base salary as last approved by the Executive Compensation
Committee, which base salary shall be reviewed on an annual basis for possible
increase in light of business conditions, competitive considerations, increases
given to other employees of the Company and the Executive's performance,
provided that such salary shall not be reduced below the salary in effect
immediately prior to such review.

Except as provided above, the terms of the Agreement, dated April 22, 2003,
shall remain in effect.

IN WITNESS WHEREOF

, the Company has caused this First Amendment to Executive Employment Agreement
to be duly executed on its behalf and the Executive has duly executed this First
Amendment to Executive Employment Agreement, all as of the date first above
written.



 

EXECUTIVE

CHESAPEAKE CORPORATION

_/s/ J.P. Causey Jr.______________________

_/s/ Andrew J. Kohut____________________

J.P. Causey Jr.

Andrew J. Kohut

 

President